Citation Nr: 1130492	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-00 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for degenerative joint disease at L5-S1 with spondylosis and mild narrowing at L3-L4.

2. Entitlement to an initial rating in excess of 10 percent for radiating sciatica pain into the right lower extremity. 

3. Entitlement to an initial rating in excess of 10 percent for radiating sciatica pain into the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969. His service in the Republic of Vietnam is reflected in his service records.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran's increased rating appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.  

Further review of the claims folder indicates that the Veteran perfected a timely appeal with respect to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  Thereafter, in a February 2008 statement, the Veteran withdrew this issue from appellate review.  Accordingly, the claim for service connection for PTSD is not before the Board at this time.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.  

In April 2008, the Veteran was afforded two VA examinations to determine the extent of his service-connected bilateral lower extremity radiculopathy and the service-connected degenerative joint disease of his lumbosacral spine.  Subsequent VA outpatient treatment records document the Veteran's complaints of worsening back pain and radiating pain with no relief following a lumbar epidural steroid injection.  See VA treatment records dated May 29, 2008.  

In May 2011, the Veteran, through his representative, argued that the April 2008 VA examinations were too old to evaluate properly the nature of these service-connected disabilities.  Thus, the representative requested that the Board remand his appeal for further development.  As the Veteran has reported increased symptomatology while seeking medical treatment, and as his representative has argued that the evidence of record does not adequately address the current state of these service-connected disabilities, the Board finds that additional VA examinations are necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

In addition, the record indicates that the Veteran has been receiving ongoing medical treatment from the VA Medical Center in Indianapolis Indiana.  As the Board is remanding the Veteran's appeal to accord him the opportunity to undergo additional relevant examinations, on remand, his updated VA treatment records should be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his bilateral lower extremity radiculopathy and lumbosacral degenerative joint disease since April 2009.  The Board is particularly interested in records of such pertinent treatment that the Veteran may have received at the Indianapolis VAMC since April 2009.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected degenerative joint disease at L5-S1 with spondylosis and mild narrowing at L3-L4.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should discuss any associated ankylosis (unfavorable or favorable) of the entire thoracolumbar spine, any unfavorable ankylosis of the entire spine, as well as any associated neurological abnormalities other than the already service-connected radiating sciatica pain into the lower extremities-including but not limited to bowel and bladder impairment.  

In addition, the examiner should provide the ranges of motion of the Veteran's lumbosacral spine and should discuss whether the Veteran's low back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his low back repeatedly over a period of time.  
Complete rationale should be provided for all opinions and conclusions reached. 

3.  Also, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected radiating sciatica pain into each lower extremity.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with these service-connected disabilities should be noted in the examination report.  

In particular, the examiner should indicate whether each of these disabilities is productive of (i) mild incomplete paralysis; (ii) moderate incomplete paralysis; (iii) moderately severe incomplete paralysis; (iv) severe incomplete paralysis with marked muscular atrophy; or, (v) complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost. 

Complete rationale should be provided for all opinions and conclusions reached. 

4.  Following completion of the above, readjudicate the issues on appeal.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


